Citation Nr: 1017192	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including depression and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1976 to May 
1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and July 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  A psychiatric disability was not present during the 
appellant's active service or manifest to a compensable 
degree within the first post-service year and the record on 
appeal contains no indication that the appellant's current 
psychiatric disability, diagnosed as major depression, is 
causally related to his active service or any incident 
therein, or is causally related to or aggravated by any 
service-connected disability, including his service-connected 
pes planus disability.

2.  The appellant did not serve in combat with the enemy 
during active service and the record on appeal contains no 
credible supporting evidence that his claimed in-service 
stressors occurred.

3.  The most probative evidence indicates that the appellant 
does not currently have PTSD.  

4.  A low back disability was not present during service or 
manifest to a compensable degree within the first post-
service year and the most probative evidence of record 
indicates that the appellant's current low back disability, 
lumbar strain, is not causally related to aggravated by his 
service-connected pes planus disability.

5.  The most probative evidence indicates that the 
appellant's current headache disability, diagnosed as chronic 
tension headaches, is not causally related to his active 
service or any incident therein.


CONCLUSIONS OF LAW

1.  A psychiatric disability, including depression and PTSD, 
was not incurred in active service, may not be presumed to 
have been incurred in service, and is not causally related to 
or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  

2.  A low back disability was not incurred in active service, 
may not be presumed to have been incurred in service, and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  

3.  A headache disability was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In November 
2005, April 2006, and January 2007 letters issued prior to 
the initial decision on the claims, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009).  The January 2007 letter also included the additional 
notification requirements imposed by the U.S. Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of 
these letters, the RO has reconsidered the appellant's 
claims, most recently in the September 2008 Statement of the 
Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In that regard, the Board acknowledges that the appellant's 
service treatment and personnel records are, unfortunately, 
largely unavailable.  The record documents the efforts by the 
RO to obtain these records including multiple requests to the 
service department, the Commandant Headquarters of the U.S. 
Marine Corps, and the National Personnel Records Center.  
These sources, however, have unambiguously advised VA that 
additional records are not available.  See e.g. April and 
September 2008 RO memoranda.  

Here, the Board notes that the appellant has requested that 
VA contact the Board for Correction of Naval Records (BCNR) 
in an attempt to locate his service records.  The record on 
appeal, however, contains no indication that the appellant 
applied for correction of his service record and he has not 
contended otherwise.  The RO has explained that the BCNR is 
therefore not a plausible source.  

Based on the foregoing, including the unambiguous responses 
from the service department, it is clear that further 
requests for service treatment and personnel records for the 
appellant would be futile.  The appellant has been informed 
that his records are largely unavailable.  38 C.F.R. § 
3.159(c); see also McCormick v. Gober, 14 Vet. App. 39 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In any event, the Board notes that any additional service 
treatment or personnel records do not appear to be critical 
to this appeal.  With respect to his claim of service 
connection for a psychiatric disability and a low back 
disability, the appellant does not contend that he was 
treated for these conditions during service.  Although he 
reports being treated for headaches in service, his 
statements alone are competent to relate the circumstances 
surrounding his in-service headache symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The post-service record does appear to be complete.  The RO 
has obtained records from the Social Security Administration, 
as well as post-service clinical records specifically 
identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

The appellant has also been afforded VA medical examinations 
in connection with his claims of service connection for a low 
back disability and a headache disability.  38 C.F.R. § 
3.159(c) (4) (2009).  The Board finds that the examinations 
are adequate.  The opinions were provided by qualified 
medical professionals and were predicated on a full reading 
of all available records.  The examiners also provided a 
rationale for the opinions rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met with respect to those 
claims.  38 C.F.R. § 3.159(c)(4) (2009).

Although the veteran has not been afforded a VA medical 
examination with respect to his claim of service connection 
for a psychiatric disability, the Board concludes that one is 
not necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  An examination or opinion is necessary 
if the evidence of record (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
or has a presumptive disease or symptoms of such a disease 
manifesting during an applicable presumptive period; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service; but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the evidence does not show, nor does the 
appellant contend, that his psychiatric disability was 
present during service or manifest to a compensable degree 
within the first post-service year.  Similarly, the record on 
appeal contains no indication that the appellant's current 
depression is causally related to his active service, any 
incident therein, or any service-connected disability.  

With respect to the claim of service connection for PTSD, as 
discussed in more detail below, the record on appeal is 
negative for credible supporting evidence that the 
appellant's claimed stressors occurred.  Neither the 
appellant nor his representative has argued that additional 
development efforts are necessary with respect to his 
stressors, nor have they identified an avenue of development 
which has not yet been explored.  The Board is similarly 
unable to do so.  The Board finds that a examination is not 
warranted, absent evidence corroborating his reported 
stressors.  38 C.F.R. § 3.159(c)(4) (2008); see also Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996) (a medical opinion 
diagnosing post-traumatic stress disorder does not suffice to 
verify the occurrence of the claimed in-service stressors).  
Neither the appellant nor his representative has argued 
otherwise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

As set forth above, the appellant's service treatment and 
personnel records are largely unavailable.  The record on 
appeal does contain a copy of the appellant's February 1976 
military enlistment medical examination which is negative for 
pertinent complaints or abnormalities.  Also of record are 
numerous Dental Health Questionnaires completed by the 
appellant between October 1988 and August 1992 on which he 
denied having or ever having had nervousness, arthritis, and 
painful joints.

In June 2004, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
a disability of the feet.  His application is silent for any 
mention of a psychiatric disability, headaches, or a low back 
disability.

In connection with his claim, the appellant was afforded a VA 
general medical examination in May 2005, at which he reported 
bilateral foot pain since boot camp.  The appellant indicated 
that he experienced pain on the dorsal aspect of his forefoot 
when standing longer than one hour or walking more than one 
mile.  He indicated that he was employed as a parking 
attendant, a job which required him to sit for his entire 
shift.  As a result, he indicated that his foot problem has 
not been aggravated by his employment.  During the general 
medical examination, the appellant also reported bilateral 
hearing loss and tinnitus since service, but made no 
reference to any other complaints, including headaches.  The 
examination report is entirely negative for complaints or 
findings of a low back disability, headaches, or a 
psychiatric disability.  Indeed, the examiner specifically 
indicated that the appellant had no other orthopedic problems 
or psychological disturbances.  The diagnoses included pes 
planus and degenerative arthritis of the first MP joint, 
likely related to military service.  

In a June 2005 rating decision, the RO granted service 
connection for moderate pes planus with minimal degenerative 
arthritis of the first metacarpal phalangeal joint, effective 
June 8, 2004.  The RO thereafter assigned initial 10 percent 
disability ratings for each foot.  

In August 2005, the appellant submitted a claim of service 
connection for a low back disability and depression, 
secondary to his service-connected pes planus.  

In connection with the appellant's claim, the RO obtained VA 
clinical records, dated from August to December 2005 showing 
treatment for several conditions, including foot pain, 
polysubstance dependence (alcohol and crack cocaine), and 
major depressive disorder.  In August 2005, the appellant 
underwent a PTSD screen which was negative.  He denied having 
had terrible experiences such as being in combat or a bad 
accident, and being attacked or threatened with a weapon.  

In December 2005, the appellant was hospitalized for 
psychiatric treatment.  On admission, the appellant claimed 
that he was a combat veteran and had started using drugs in 
1993, after his separation from service.  It was noted that 
his medical history included arthritis of the feet, but no 
other medical history was identified.  The appellant reported 
that he occasionally had a dull pain in his feet which was 
relieved with rest.  No other complaints or abnormalities 
were recorded.  The diagnoses included bipolar disorder, 
depression, and polysubstance dependence.  

During the course of hospitalization, the appellant 
participated in a December 2005 PTSD screen in which he 
endorsed symptoms of nightmares, avoidance, detachment, and 
hypervigilance.  He reported traumatic events in early 
childhood.  During a subsequent group therapy session, the 
nurse noted that the appellant had shown emotion when reading 
about his military experiences and noted that he may have 
some PTSD from serving in Desert Storm.  

In January 2006, the appellant submitted a claim of service 
connection for PTSD, claiming that he had recently been 
diagnosed as having the condition.  

Additional VA clinical records show that in January 2006, a 
VA social worker noted that it was unclear if the appellant 
had combat-related trauma.  She noted that there were some 
inconsistencies in his history.  In February 2006, the 
appellant was fitted with orthotics in connection with his 
complaints of foot pain.  At a February 2006 physical therapy 
consultation, the appellant reported bilateral foot pain, low 
back pain for the past year, and a headache.  In March 2006, 
the appellant began physical therapy in connection with his 
complaints of foot pain.  He also claimed that walking caused 
him to have back pain.  In May 2006, the appellant reported 
that his back pain had been present for the past several 
weeks to months.  On examination, the appellant ambulated 
without a limp.  He had full range of motion of the spine.  
The assessment was chronic low back pain.  

Also included in these VA clinical records is a February 2006 
domiciliary case manager assessment report noting that during 
an interview, the appellant claimed that during Desert Storm, 
he was "dug in to fight and felt bombs going off."  He also 
indicated that he had seen "people blown up clearing a mine 
field."  The appellant also claimed that he had been 
stationed in Japan and "had to help clean up after [an] 
airplane crash."  The diagnoses were cocaine/alcohol 
dependence and depression.  At a March 2006 psychiatric 
consultation, the appellant claimed that he was having 
flashbacks of his service in Japan.  Specifically, he claimed 
that he had been stationed in Japan for three years, during 
which time a plane crashed and he had to retrieve bodies from 
the plane.  He indicated that he was later deployed to Saudi 
Arabia during Desert Storm.  During that time, he stated, he 
worked clearing mine fields.  The examiner concluded that 
appellant did not meet the criteria for a diagnosis of PTSD.  

In response to the RO's request for additional information 
regarding his claimed PTSD stressors, the appellant provided 
a April 2006 statement in which he reported that he had 
participated in Desert Storm from January to June 1991.  He 
stated that his job was to clear the road to Kuwait of mines 
and traps.  He indicated that being in full chemical gear 
with "bombs going off" and low flying planes caused him a 
great deal of fear.  He indicated that he now felt stressed 
by low flying planes, in closed spaces, or when his head and 
face were covered.  

Subsequent VA clinical records show that in June 2006, the 
appellant complained of headaches.  He was advised to keep a 
headache journal to discern what factors contributed to his 
headaches.  New glasses were also discussed.  At a July 2006 
psychiatric intake assessment, the appellant sought treatment 
for "my PTSD."  He reported a history of trauma in the 
military, including a plane crash in Japan in 1977 in which 
he had to retrieve dead bodies, including body party to be 
reassembled.  Later in Desert Storm, he witnessed bomb 
explosions.  After examining the appellant, the diagnosis was 
polysubstance abuse, major depressive disorder, and rule out 
PTSD.  The examiner noted that the appellant exhibited 
symptoms of PTSD, but that it was hard to elicit the exact 
trauma which the appellant found troublesome and traumatic.  

In November 2006, the appellant submitted a claim of service 
connection for headaches.  He claimed that he had been 
treated for headaches during service and had suffered from 
headaches since Desert Storm.  

In a January 2007 letter, the appellant's VA podiatrist 
indicted that the appellant had mild pes planus and minor 
hallux valgus deformities with associated degenerative 
changes.  He noted that the appellant also complained of low 
back pain with walking and relieved by rest.  He noted that 
the appellant walked with an abducted gait; causing him to 
overpronate.  The podiatrist noted that X-ray studies had 
been negative for lumbar pathology and, although he was not a 
spine expert, it was likely that the appellant was 
experiencing muscular and soft tissue pain related to his 
lower extremity structural and functional abnormalities.  

The appellant submitted a revised stressor statement in 
January 2007 at which he reiterated his contentions regarding 
wearing a chemical suit, being in a confining foxhole, as 
well as clearing the roads of Kuwait mines and traps while 
"under constant fire" and enduring "the constant barrage 
of bombs." 

In a May 2007 letter, the RO asked the appellant to provide 
additional detail regarding his claimed stressors, including 
the dates they occurred, his unit of assignment, and people 
who experienced these events with him.  Later that month, the 
appellant responded that his mine clearing duties had been 
performed in January 1991, while stationed with the 8th 
Engineering Support Battalion.  He indicated, however, his 
unit had never actually been hit or actually attacked.  The 
appellant provided no details regarding the plane crash in 
Japan.  

Records from the Social Security Administration show that the 
appellant was awarded disability benefits in April 2007 for 
affective disorders complicated by PTSD, and disorders of the 
back.  

Medical records received from SSA include a March 2007 
disability examination report which shows the appellant 
complained of low back pain and bilateral foot burning for 
the past few years.  On examination, the appellant walked 
without any difficulty.  Standing on his feet, he had good 
arches.  He was also able to heel and toe stand without any 
difficulty.  The diagnosis was probable spinal stenosis.  The 
examiner noted that the appellant had given a classic 
description of spinal stenosis, i.e. burning in his feet and 
down the back of his legs with the pain going away.  

Also included in the records received from SSA was an April 
2007 disability examination report which shows that the 
appellant claimed that during the Gulf War in 1991, there was 
bombing around him and he had to wear a gas mask because of 
fears of chemical weapons.  He claimed that this "freaks me 
out so bad."  He indicated that he had nightmares and 
flashbacks.  The appellant also complained of back pain and 
stated that when he gets frustrated, he developed a headache.  
The diagnoses included probable major depression and PTSD.  

The appellant underwent VA medical examination in May 2007, 
at which he complained of bilateral foot and back pain.  He 
denied having had back problems during service, but indicated 
that his pain had developed after service.  In reviewing the 
medical records, the examining VA physician noted that the 
appellant had undergone physical therapy for treatment of 
plantar fasciitis.  The appellant reported that this therapy 
had helped his foot problems but that his back pain had not 
improved.  The examiner also noted that X-ray studies of the 
lumbar spine performed in 2006 had been normal and that the 
appellant had a symmetrical gait without evidence of a limp.  
After examining the appellant and reviewing his claims 
folder, the examiner diagnosed the appellant has having low 
back strain and minor pes planus.  He concluded that it was 
less likely than not that the appellant's low back disability 
was causally related to or aggravated by his bilateral foot 
condition.  In providing this opinion, the examiner noted 
that he had reviewed the opinion from the appellant's 
podiatrist, but noted that examination had shown that the 
appellant did not have evidence of a gait asymmetry or 
antalgic gait.  Further, he noted that the physical therapy 
he received improved his foot pain but not his back pain.  

At a VA neurological examination in May 2007, the appellant 
reported that in approximately 1992, he was seen for 
complaints of headaches and advised that he had migraines.  
The examiner noted that in connection with his claim, the 
appellant reported having had headaches since service.  In 
reviewing the record, however, the appellant's post-service 
medical records did not list complaints or diagnoses of any 
type of headache on a continuous basis since service.  The 
appellant described his current headaches and indicated that 
increased emotional stress seemed to be the only aggravating 
factor which triggered his headaches.  After examining the 
appellant and reviewing the claims folder, the examiner 
diagnosed the appellant as having chronic tension headaches.  
Based on the appellant's description, he noted that the 
appellant's headaches were more consistent with tension 
headaches rather than migraines.  He also concluded that the 
appellant's current headaches are less likely than not 
related to his military service but are rather more likely 
related to chronic polysubstance dependency of 10 years 
duration and emotional stress.  In that regard, the examiner 
noted that the appellant's medical records contained no 
evidence that would support a finding of chronicity or an 
ongoing condition that would be related to service.  

Subsequent VA clinical records dated to September 2008 show 
that the appellant received continued treatment for various 
complaints and conditions, including depressive disorder, 
back pain, foot pain, alcohol and drug dependence, and 
headaches.  A CT scan of the brain in November 2007 and an 
MRI in February 2008 showed no acute abnormalities.  These 
records are entirely negative for diagnoses of PTSD.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, including a 
psychosis, arthritis, or an organic disease of the nervous 
system, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
The Board notes that section 3.310 was amended during the 
pendency of this appeal, effective October 10, 2006.  The 
Board has considered both versions of the regulation in 
adjudicating this appeal, but given the facts in this case, 
neither regulation results in a favorable decision.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such veteran's 
service, then his or her lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

Psychiatric disorder, including depression and PTSD

The appellant seeks service connection for a psychiatric 
disorder, including depression and PTSD.  

With respect to his claim of service connection for 
depression, the appellant originally argued that he developed 
depression as a result of his service-connected bilateral pes 
planus.  More recently, however, he requested that "his 
depression be treated as a stand alone condition."  See e.g. 
November 2008 letter from appellant's congressional 
representative.  

After carefully reviewing the record on appeal, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a psychiatric disorder, 
including depression.  

As set forth above, the appellant's service treatment records 
are largely unavailable.  The appellant, however, does not 
contend that any psychiatric disorder, including depression, 
was present during active service.  Indeed, the record on 
appeal contains Dental Health Questionnaires completed by the 
appellant between October 1988 and August 1992 on which he 
denied having or ever having had nervousness.  

The post-service record on appeal is similarly negative for 
complaints or findings of a psychiatric disorder within the 
first post-service year.  Rather, the first indication of a 
diagnosis of a psychiatric disability is in 2005, more than a 
decade after service separation, when the appellant was 
diagnosed as having bipolar disorder and depression, as well 
as continued polysubstance dependence.  (The record on appeal 
contains reference to prior treatment for polysubstance 
dependence as early as 2001, but no psychiatric disability 
was diagnosed at that time).  

Based on the foregoing evidence, the Board finds that it 
cannot be said that the appellant's claimed psychiatric 
disability was present in service or within the first post-
service year.  As set forth above, however, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

Likewise, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, however, the record on appeal contains no 
indication that the appellant's current psychiatric disorder, 
most recently diagnosed as major depression, is causally 
related to his active service or any incident therein, or is 
causally related to or aggravated by any service-connected 
disability, including pes planus.  The record on appeal 
contains several volumes of medical records documenting 
treatment for depression, yet no medical professional has 
provided any indication of an etiologic link between the 
appellant's currently diagnosed depression and his active 
service or his service-connected bilateral foot disability.  

The Board has considered the appellant's contentions to the 
effect this his depression is secondary to his service-
connected pes planus, but finds that his contentions are not 
probative.  Although he is capable of providing lay evidence 
describing his symptoms, he is not competent to attribute 
those symptoms to a medical diagnosis, nor is he capable of 
providing an opinion on etiology.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Such an opinion may only be 
provided by a qualified medical professional.

In summary, the Board finds that the most probative evidence 
establishes that the appellant's depression was not present 
during active service or for many years thereafter and the 
record on appeal contains no indication that his current 
depression is causally related to his active service, any 
incident therein, or any service-connected disability. The 
Board therefore finds that the preponderance of the evidence 
is against the claim of service connection for a psychiatric 
disorder, including depression.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With respect to the appellant's claim of service connection 
for PTSD, the Board initially finds that the appellant did 
not serve in combat.  Although complete service personnel 
records are unavailable, the appellant's DD Form 214 
indicates that he received no awards or decorations 
indicative of combat service, nor did he have a combat-
related military occupational speciality.  

The Board has considered the appellant's assertions in 
clinical settings to the effect that he served in combat, but 
does not find them to be credible.  First, such assertions 
have been inconsistent.  For example, at an August 2005 PTSD 
screening, the appellant denied having had terrible 
experiences such as being in combat.  In December 2005, 
however, the appellant described himself as a combat veteran.  
Significantly, in January 2006, a VA social worker noted that 
it was unclear if the appellant had combat related trauma, 
given the inconsistencies in his history.  

The Board also notes that the appellant has reported that 
while participating in Desert Storm, he was "under constant 
fire" and enduring "the constant barrage of bombs."  When 
asked to provide specific information about these attacks, 
however, the appellant conceded that his unit was never 
actually hit or attacked.  The Board finds that these 
inconsistencies greatly reduce the credibility of the 
appellant.  After considering all available evidence, the 
Board concludes that the appellant did not serve in combat.  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  Questions of his 
credibility notwithstanding, the Board finds that the record 
contains no credible supporting evidence corroborating the 
appellant's claimed stressors.

As discussed above, the appellant claims that he has PTSD as 
a result of his participation in an incident in which he had 
to collect body parts from a plane crash in Japan, as well as 
his participation in mine clearing operations in Saudi Arabia 
during which he wore a chemical weapons suit and came under 
constant attack.  As discussed above, the details of these 
incidents as reported by the appellant have varied.  
Additionally, the appellant has been unable to provide 
sufficient detail upon which the U. S. Army & Joint Services 
Records Research Center (JSRRC) could perform meaningful 
research in an attempt to obtain evidence corroborating his 
claimed stressors.  

The Board notes that there is therefore absolutely no 
evidence of record corroborating the appellant's claimed in-
service stressors.  The appellant's statements, standing 
alone, are insufficient to establish the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In any event, the Board finds that the most probative 
evidence establishes that the appellant does not currently 
have PTSD.  In that regard, the Board notes that in March 
2006, the appellant underwent a psychiatric consultation in 
connection with his complaints of flashbacks of his military 
service.  In a lengthy examination report, the examiner 
recorded the appellant's claimed stressors and current 
symptomatology.  After so doing, he concluded that the 
appellant did not meet the criteria for a diagnosis of PTSD.  

Given that the examination was conducted for the express 
purpose of determining whether the appellant had PTSD, and in 
light of the thorough nature of the examination, the Board 
assigns great probative weight to this opinion regarding the 
question as to whether a diagnosis of PTSD is appropriate.  
The Board also observes that the examiner's conclusion 
appears to be consistent with the conclusions of subsequent 
VA clinicians.  Indeed, subsequent VA clinical records show 
that the appellant continued to complain of flashbacks of 
claimed military stressors, but are negative for a diagnosis 
of PTSD.  Rather, the appellant's current psychiatric 
diagnosis is major depression.  

The Board has considered that a clinician conducting an 
examination in connection with the appellant's application 
for Social Security disability benefits rendered a diagnosis 
of PTSD.  Additionally, in a December 2005 VA group session, 
a VA nurse noted that the appellant "may have some PTSD" 
from serving in Desert Storm.  It is clear that these 
diagnostic impressions, however, were based solely on the 
appellant's reports of combat experiences in service.  Thus, 
the medical opinions are of limited probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (a medical opinion based upon an 
inaccurate factual premise is not probative).

In summary, the Board finds that the appellant did not have 
combat duty and his alleged in-service stressors have not 
been corroborated by official records, buddy statements, or 
any other supportive evidence.  He has not produced any 
witness or other evidence to corroborate his stressors, 
despite being given the opportunity to do so.  Furthermore, 
the appellant's inconsistency regarding the claimed stressors 
raises questions as to his credibility.  Finally, the Board 
finds that the most probative evidence shows that the 
appellant does not currently have PTSD.  Accordingly, service 
connection for PTSD must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application and the claim of service 
connection for PTSD must be denied.


Low back disability

The appellant also seeks service connection for low back 
disability.  He argues that he developed a low back 
disability as a result of an altered gait caused by his 
service-connected bilateral pes planus disability.  

As discussed above, the record on appeal contains no 
indication that a low back disability was present during the 
appellant's active service or for many years thereafter.  
Similarly, the record on appeal contains no indication that 
the appellant's current low back disability is causally 
related to his active service or any incident therein.  Thus, 
there is no basis on which to award service connection for a 
low back disability on a direct or presumptive basis.  
Indeed, the appellant does not contend otherwise.  

Rather, the appellant contends that his current low back 
disability is causally related to his service-connected pes 
planus.  After carefully reviewing the record on appeal, 
however, the Board finds that the most probative evidence 
establishes that the appellant's current low back disability 
is not causally related to or aggravated by his service-
connected bilateral foot disability.  

In that regard, the record contains the January 2007 letter 
from the appellant's VA podiatrist who indicated that it was 
likely that the appellant was experiencing "muscular and 
soft tissue pain" in his low back as a result of lower 
extremity structural and functional abnormalities.  

On the other hand, in a May 2007 VA examination report, a VA 
physician concluded that the appellant's current low back 
disability, diagnosed as low back strain, is less likely than 
not causally related to or aggravated by his bilateral foot 
condition.  

After carefully considering both opinions, the Board assigns 
more probative weight to the May 2007 VA medical examination 
report.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that the rules on expert witness 
testimony delineated in the Federal Rules of Evidence provide 
"important, guiding factors to be used by the Board in 
evaluating the probative value of medical opinion evidence."  
Nieves-Rodriguez, 22 Vet. App. at 302.  These factors are: 1) 
The testimony is based upon sufficient facts or data.  In 
other words, is the medical professional informed of 
sufficient facts upon which to base an opinion relevant to 
the problem at hand?; (2) the testimony is the product of 
reliable principles and methods; and (3) the expert witness 
has applied the principles and methods reliably to the facts 
of the case.  In other words, most of the probative value of 
a medical opinion comes from its reasoning.  A medical 
opinion is not entitled to any weight "if it contains only 
data and conclusions."  Nieves- Rodriguez, 22 Vet. App. at 
304.

Here, the Board notes that the medical professional who 
conducted the May 2007 VA examination is a physician with 
specialized training and expertise.  The appellant's VA 
podiatrist, by his own admission, is not a spine expert.  
Indeed, the VA podiatrist noted only that the appellant had 
complained of back pain.  He did not identify a chronic low 
back disability secondary to the appellant's service-
connected bilateral foot disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected). 

Additionally, the Board notes that there is no indication 
that the appellant's podiatrist had the benefit of reviewing 
the entire record on appeal, as the May 2007 VA medical 
examiner did.  In that regard, the Board notes that the May 
2007 VA medical examiner reviewed past medical records 
showing that the appellant's gait had been found to be 
normal.  He also noted that the appellant's gait was normal 
at the time of the May 2007 examination.  Thus, it appears 
that his conclusions were based on a more complete record 
than the was available to the VA podiatrist.  

Given these factors, the Board assigns greater probative 
weight to the May 2007 VA medical opinion.  Again, the 
opinion was rendered by a medical expert who based his 
opinion on a review of the entire appellant's claims folder, 
including the most pertinet evidence therein, as well as a 
physical evaluation of the appellant.  He also provided a 
considered rationale for his opinion.  

The Board has reviewed the claims folder in its entirety, 
including three volumes of post-service clinical records 
spanning nearly a decade, but finds no other probative 
evidence linking the appellant's current low back disability 
to his active service, any incident therein, or any service-
connected disability, including pes planus.  As the record 
does not establish that the appellant possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a low back disability.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Headache disability

The appellant also seeks service connection for headaches.  
He contends that he sought treatment for headaches during 
active service and has continued to experience headaches 
since that time.

After carefully reviewing the record on appeal, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for headaches.  

As noted, the appellant's service treatment records are 
largely unavailable.  Nonetheless, since filing his claim of 
service connection for headaches in November 2006, the 
appellant has claimed that he experienced headaches in 
service, was told he had migraines, and was prescribed 
medication, although he was unable to remember the name of 
the medication he was given.  The appellant has further 
claimed that he continued to experience headaches on a 
continuous basis after service.  

The appellant is competent to describe his claimed in-service 
and post-service headache symptoms, although he is not 
competent to attribute those symptoms to a particular 
diagnosis, such as migraines.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Warren v. Brown, 6 Vet. 
App. 4 (1993) (holding that a claimant's lay statements 
relating what a medical professional told him or her, 
filtered as they are through a lay person's sensibilities, 
are simply too attenuated and inherently unreliable to 
constitute competent medical evidence to support a claim).  

Once evidence is determined to be competent, the Board must 
determine whether the evidence also is credible.  The former, 
the Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board finds 
that the appellant's contentions of continuous headache 
symptomatology since service are lacking in credibility and 
are outweighed by the other post-service evidence of record 
which, as a whole, indicates he did not report headache 
symptoms until February 2006, approximately 13 years after 
service separation.  The U.S. Court of Appeals for the 
Federal Circuit has held that a lengthy lapse of time between 
the alleged events in service and the initial manifestation 
of the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In this case, the Board observes that prior to 
November 2006, the appellant submitted numerous claims for VA 
compensation benefits but made no mention of a headache 
disability or headaches.  Additionally, the Board finds it 
noteworthy that the record on appeal contains numerous 
clinical records showing that the appellant was seen on 
multiple occasions prior to February 2006, yet on none of 
these occasions did he make any mention of a headache 
disability which he now contends he suffered from on a 
continuous basis since service.  

The Board affords the appellant's lay statements less 
probative weight in light of the lack of corroborating 
medical evidence for so many years after service.  Simply 
put, his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The Board further notes that in connection with his claim, 
the appellant was afforded a VA neurological examination in 
May 2007.  After examining the appellant, considering his 
description of his headaches, and reviewing the claims 
folder, the examiner diagnosed the appellant as having 
tension headaches.  The examiner concluded that the 
appellant's current headaches are less likely than not 
related to his military service but are rather more likely 
related to chronic polysubstance dependency of 10 years 
duration and emotional stress.  In that regard, he noted that 
the appellant's medical records contained no evidence that 
would support a finding of chronicity or an ongoing condition 
that would be related to service.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the appellant's contentions, based his opinion on a 
review of the claims folder, including the most pertinent 
evidence therein, and provided a rationale for his opinion.  
Finally, the Board notes that there is no medical evidence of 
record which contradicts this medical opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing 
factors for determining probative value of medical opinions).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for headaches.  The benefit of the doubt doctrine 
is not for application where the clear weight of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, including depression PTSD is denied.  

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a headache disability 
is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


